DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 1 February 2021 have been entered and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher et al. (US 2006/0166374) in view of Abdel (US 2010/0317033) further in view of Calenoff et al. (US 5,567,594).
Hubscher et al. teach a method comprising:
obtaining a sample (sample is a bodily fluid and is obtained to apply to the lateral flow test system, par. 46);
applying the sample to a detecting apparatus (sample placed at the sample opening and migrates to the immobilized testing site in the detecting apparatus, par. 61; housing contains detecting apparatus and has opening for addition of the sample, par. 4), the detecting apparatus comprising: 
a conjugate pad, the conjugate pad contains anti-IgE antibodies capable of detecting human IgE antibodies (labeled analyte site is on a pad upstream from the sample site, par. 47; 17, Fig. 4; labeled analyte is a labeled anti-IgE antibody, par. 48); and
a nitrocellulose membrane strip (par. 45) including a test zone and a control zone (par. 20), wherein the test zone is coated with a relevant antigen cognate to a specific IgE of interest (par. 21); 
monitoring the detecting apparatus for a visual change in the test zone (detecting apparatus is monitored for a visual line that emerges in the test zone, par. 61-62 and 69); and
providing, by the test zone of the nitrocellulose membrane strip, a visual indication of a presence of an anti-antigen IgE antibody in the sample above a predetermined threshold (par. 21).

Abdel et al. teach an allergy detector device for human IgE comprising Omalizumab (as recited in claim 8), which are humanized IgG antibodies, binding human IgE (par. 26), in order to provide a personal allergy device to simultaneously detect a group of allergens in food, liquid or pharmaceutical products (par. 26).
Calenoff et al. teach a library of isolated and purified antigens that are cognate to a specific IgE of interest (col. 6, lines 54-67), in order to provide antigens used in diagnosis and treatment (col. 1, lines 15-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the anti-IgE antibody in the apparatus of Hubscher et al., humanized IgG antibody of Omalizumab that binds to IgE et al. as taught by Abdel et al. because Hubscher et al. is generic with respect to the type of anti-IgE antibody that can be incorporated into the lateral flow device and one would be motivated to use the appropriate antibody for binding to IgE. 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to purify the IgE antigens in Hubscher et al. as taught by Calenoff et al., in order to provide increased sensitivity and specificity of a set of antigens specific for IgE (Calenoff, col. 2, lines 35-48).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Hubscher and Abdel because the references are similarly drawn to antibodies that bind IgE and Hubscher and Calenoff are similarly drawn to IgE antigens.

With respect to claims 3 and 4, Hubscher et al. teach the anti-IgE antibody conjugated with colloid gold (par. 21) and present in the conjugate pad, thereby producing a colored conjugate pad (par. 47).
With respect to claim 5, Hubscher et al. teach the visual indication in the form of a shape (visual indication is in a line shape, Fig. 2).
	With respect to claims 6 and 7, Hubscher et al. teach the test zone including a plurality of allergen panels coated with a relevant antigen cognate to a specific IgE of interest (plurality of reaction sites are allergen panels, par. 21), wherein each one of the plurality of allergen panels is associated with a particular type of allergen (plurality of immobilized allergens are different and therefore associated with a particular type of allergen, par. 80).

 Response to Arguments
Applicant’s arguments filed 1 February 2021, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment requiring the new 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE BROWN/Primary Examiner, Art Unit 1641